Citation Nr: 1043202	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-08 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to specially adapted housing.

2. Entitlement to a special home adaptation grant.

3.  Entitlement to service connection for traumatic brain injury.

4.  Entitlement to an effective date earlier than November 18, 
2002, for the grant of service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1942 to February 1948, 
and from February 1950 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from regional office (RO) rating decisions of July 2007 
and December 2008.  In August 2010, the veteran appeared at a 
Board videoconference hearing.  As will be discussed below, the 
Veteran initially appealed a December 2008 rating decision which 
denied an effective date earlier than November 12, 1997, for 
service connection for a heart condition.  In the course of 
appellate development, in a May 2009 rating decision, the RO 
revised the effective date to November 18, 2002, on the basis of 
clear and unmistakable error (CUE); therefore, the issue before 
the Board is entitlement to an effective date earlier than 
November 18, 2002.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for traumatic brain injury and 
entitlement to specially adapted housing are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal a rating decision dated in August 
1977, which denied service connection for a cardiovascular 
disability.  

2.  The Veteran's next claim for service connection for a heart 
disability was received October 12, 1994; although the claim was 
denied, the Veteran continuously prosecuted the claim until the 
submission of a timely notice of disagreement with an August 2000 
rating decision in October 2000.

3.  The RO did not provide a statement of the case in response to 
the October 2000 notice of disagreement, and, hence, the claim 
remained open until the appeal resulted in the grant of service 
connection for a heart condition in March 2005.

4.  The veteran is not entitled to compensation for a permanent 
and total disability due to blindness in both eyes with 5/200 
visual acuity or less, or anatomical loss or loss of use of both 
hands.


CONCLUSIONS OF LAW

1.  The requirements for an effective date of October 12, 1994, 
for the grant of service connection for a heart disability have 
been met. 38 U.S.C.A. §§ 5110(a), 7105 (West 2002); 38 C.F.R. §§ 
3.156, 3.400 (2010).

2.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002); 38 
C.F.R. § 3.809a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The Federal Circuit held that 
38 U.S.C. § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate a claim upon 
receipt of a notice of disagreement with the effective date 
assigned by a RO for a compensation award.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision 
has been made awarding service connection, a disability rating, 
and an effective date, § 5103(a) notice has served its purpose, 
as the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  

Nevertheless, in a letter, the RO advised the claimant of the 
information necessary to substantiate the claim for an earlier 
effective date for service connection for a heart disability, and 
of his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).    

In February 2007, prior to the initial adjudication of the claim 
for special home adaptation grant, the RO advised the claimant of 
the information necessary to substantiate the claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence.  In a letter dated in March 2006, the veteran 
was provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  All identified VA and 
private medical records have been obtained.  Examinations are not 
necessary for the claims decided in this decision because the 
issues turn on the application of the law.  At his Board hearing, 
the Veteran testified that there was no further relevant 
information available.   

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Earlier effective date

The effective date for a grant of service connection is the day 
following the date of separation from active service or the date 
entitlement arose, if the claim is received within one year after 
separation from service.  Otherwise, it is the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

In a rating decision dated in March 2005, the Veteran was granted 
service connection for a heart disability, effective November 12, 
1997.  He did not appeal the effective date of that rating within 
one year of notification to him, and, accordingly, it became 
final.  38 U.S.C.A. § 7105 (West 2002).  

The Veteran filed a claim for an earlier effective date for 
service connection for his heart condition in August 2008, which 
was denied by the RO in December 2008.  The Veteran appealed that 
determination.  In the course of appellate development, in a May 
2009 rating decision, however, the RO found that there had been 
CUE in the earlier decision which assigned an effective date of 
November 12, 1997.  The RO determined that the effective date for 
the grant of service connection for a heart disability should be 
November 18, 2002.  Accordingly, the RO implemented this later 
effective date of November 18, 2002, but found that because the 
award had been due to VA administrative error, the Veteran did 
not have to repay the benefits he had already been paid for the 
time period from 1997 to 2002.  

Ordinarily, once an effective date has become final, a claimant's 
only recourse is to have the final decision revised on the 
grounds of clear and unmistakable error (CUE); there is no free-
standing claim for an earlier effective date.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  In this case, because the RO revised 
the effective date in May 2009, Rudd is not for application, and 
the earlier effective date issue must be considered on the 
merits.  

Service connection for a cardiovascular disability was denied by 
the RO in an August 1977 rating decision, in part on the basis 
that he had failed to report for a VA examination.  He was 
notified of the decision in September 1977.  He responded, in 
September 1977, stating that the claimed conditions were shown in 
service.  The RO sent him a letter in September 1977, asking him 
to notify the RO as to whether he wished to reopen his claim or 
to appeal the September 1977 decision.  If he wished to reopen 
his claim, he could do so by signifying his willingness to report 
for an examination.  He was told that if he preferred to appeal, 
he should consult the enclosed statement of his appellate rights.  
In December 1977, he responded, stating that he would report for 
an examination, and that the claimed disabilities were shown in 
service.  He pointed to an electrocardiogram dated in September 
1962, which he said showed his heart rate was not normal.  He was 
scheduled for an examination.  

In January 1978, however, the Veteran wrote that he would not 
report for a VA examination until the VA wrote him a letter of 
correction listing his all of his service-connected disabilities.  
In February 1978, the RO wrote to the Veteran to explain the 
confusion.  He was notified that VA had medical records for his 
more than 20 years of active service.  To establish service 
connection, the records must show that the claimed conditions 
were incurred in or aggravated during active duty.  It was, 
however, also necessary for VA to ascertain his current 
condition, that is, whether there were presently disabling 
residuals of disease or injury which occurred in service.  It was 
noted that he had twice been requested to report for an 
examination.  He was informed that without a current report of 
his physical condition, VA was unable to ascertain the present 
status of these conditions.  The Veteran did not respond to this 
letter.  

At that time, the pertinent regulation provided that a "written 
communication from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination of an agency of original jurisdiction will 
constitute a notice of disagreement.  The notice should be in 
terms which can be reasonably construed as evincing a desire for 
review of that determination."  38 C.F.R. § 19.113 (1977) 
(current version at 38 C.F.R. § 20.201).  

On the other hand, "where evidence requested in connection with 
an original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within 1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, further 
action will not be taken unless a new claim is received."  
38 C.F.R. § 3.158(a) (1977, 2010).  

In this case, because of the Veteran's refusal to report for an 
examination, and because his contentions were focused solely on 
reiterating service treatment records, the RO concluded that he 
needed an explanation of the requirements to establish service 
connection, and the purpose of an examination.  He was informed, 
clearly and concisely, of the need for evidence of current 
disability, but he did not respond.  Thus, he was initially under 
a misapprehension as to the service connection requirements, and, 
once an explanation was provided, he did not disagree, nor did he 
provide the requested information, or otherwise respond to 
address an essential missing element of his claim, current 
disability.  In this context, the Board finds that the Veteran 
did not submit a notice of disagreement with the 1977 
determination, and that decision was final.  

The Veteran also contends that he filed a claim in 1974, which 
was mistakenly sent to the Philadelphia Insurance Center.  In his 
February 1977 claim, however, he stated that he had never 
previously filed a claim for any benefit with the VA, and also 
said that he would also be filing for waiver of NSLI premiums, 
which was where his records were.  Thus, the statement that he 
filed a compensation claim in 1974 is not credible.  By this, the 
Board does not mean to imply anything more than that he is 
mistaken in his recollections of events that occurred over 30 
years ago; no inference of deliberate inaccuracy should be drawn.

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits were 
granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  In 
general, the award can be made effective no earlier than the date 
of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 
38 C.F.R. §§ 3.156(c), 3.400(q), (r).  

In a statement received October 12, 1994, the Veteran filed a 
request to reopen his claim for various conditions including a 
heart disability.  This time, he identified post-service medical 
evidence of the claimed conditions.  The claim was denied in May 
1995.  In March 1996, additional information was received 
concerning the Veteran's claims; his claim was again denied in 
July 1996.  The Veteran responded with a statement signed by a 
doctor in July 1996.  The Veteran's claim was again denied in 
October 1997.  

In November 1997, the Veteran responded, requesting consideration 
of all prior conditions claimed.  The claim was denied in 
September 1998; the Veteran responded with additional arguments 
in October 1998, stating that he was submitting new and material 
evidence.  The claim for service connection for heart disease was 
again denied in November 1998, and the Veteran was informed in 
January 1999.  The Veteran responded with additional arguments 
received in February 1999.  In March 1999, the Veteran submitted 
additional evidence which he stated was in support of his claim.  
The RO denied the claim in June 1999, and notified the Veteran in 
July 1999.  Concerning his claim or service connection for a 
cardiac condition, he submitted additional evidence in June 2000, 
which he stated was in support of his claim.  This was denied in 
an August 2000 rating decision.  

In October 2000, the Veteran submitted a notice of disagreement 
with the August 2000 determination.  This was interpreted by the 
RO as a notice of disagreement only with the issue of service 
connection for an eye condition.  Upon close scrutiny, however, 
this appears to be based on a mistaken construct of his 
statement.  He stated that he disagreed with the rating decision, 
referring to three pages of the rating decision, which included 
the heart disability issue.  In the following sentence, it 
appears that the Veteran was referring to his eye condition not 
as the only issue he was appealing, but as a disability which was 
causing him difficulty in pursuing his claims.  Thus, the October 
2000 statement was a valid notice of disagreement with the issue 
of service connection for a heart condition.

He next filed a claim for service connection for a heart 
disability in November 2002, and his appeal of the April 2003 
denial of that claim eventually led to the January 2005 Board 
decision which granted service connection for a heart disability, 
by aggravation.  In its decision, the Board relied upon precedent 
opinions issued by the VA Office of General Counsel, which drew a 
distinction between congenital or developmental defects and 
congenital or hereditary diseases. VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990); VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  
Service connection is precluded for defects, which are defined as 
"structural or inherent abnormalities or conditions which are 
more or less stationary in nature."  VAOPGCPREC 82-90, 55 Fed. 
Reg. 45711 (1990).  In contrast, these opinions hold that service 
connection may be granted for congenital or hereditary diseases, 
if initially manifested in or aggravated by service.  Likewise, 
superimposed disability may be service-connected.  This 
represented a liberalizing interpretation of the law as compared 
to the previous interpretation.

Because the Veteran continuously submitted additional arguments 
and/or evidence within a year of each decision entered between 
May 1995 and October 2000, the Board finds that he continuously 
prosecuted his claim throughout that period.  Thus, when he 
submitted a timely notice of disagreement with an August 2000 
rating decision in October 2000, the claim had been open since 
October 1994.  Accordingly, the Board finds that an effective 
date of October 12, 1994, is warranted, as the Veteran 
continuously prosecuted his claim from that date up to the 
October 2000 notice of disagreement.  See Williams v. Peake, 521 
F.3d 1348 (Fed. Cir. 2008) (The pending status of a claim is 
terminated with a later final adjudication of an identical 
claim); see also Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed. 
Cir. 2005).  To that extent, the appeal is granted, subject to 
regulations governing the payment of monetary benefits.  In this 
regard, although the current effective date is November 18, 2002, 
previously, the Veteran was paid benefits based on an effective 
date of November 12, 1997.

In reaching this determination, the Board acknowledges that a 
primary reason that the Veteran's claim was denied in September 
1997 was because a VA field examination had discovered that the 
doctor who had written a lengthy nexus opinion in March 1996 was 
not, in fact, capable of writing such a letter.  Nevertheless, 
the evidence now on file shows that he had a heart disability at 
that time, for which service connection is now in effect, and the 
Board finds that entitlement arose no later than October 12, 
1994. 


III. Special Home Adaptation Grant

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to a 
veteran with requisite service who is entitled to VA compensation 
for a permanent and total service-connected disability, if, 
(a) the veteran is not entitled to a certificate of eligibility 
for assistance in acquiring specially adapted housing under 38 
C.F.R. § 3.809; and had not previously received assistance in 
acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); 
and (b) the veteran is entitled to compensation for permanent and 
total disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical loss 
or loss of use of both hands.  This assistance will not be 
available to any veteran more than once.  38 U.S.C.A. § 2101(b); 
38 C.F.R. § 3.809a.

Here, although the Veteran's entitlement to specially adapted 
housing is yet to be determined, he does not meet either of the 
disability criteria.  He is not service-connected for blindness 
in both eyes with 5/200 visual acuity or less, or service 
connected anatomical loss or loss of use of both hands.  
Therefore, the veteran does not meet any of the criteria in 38 
U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a.  

In the absence of the specified service-connected disabilities as 
required above, Congress has not authorized VA to provide a 
special home adaptation grant under 38 U.S.C.A. § 2101(b).  
Although he may be eligible at some point in the future, VA 
cannot grant the benefit in anticipation of such a status.  Under 
these circumstances, because the basic legal criteria for the 
benefit sought are not met, the claim must be denied.  The United 
States Court of Appeals for Veterans Claims has held that where 
the law and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appeal is 
denied.



ORDER

An effective date of October 12, 1994, for the grant of service 
connection for a heart condition is granted, subject to 
regulations governing the payment of monetary benefits.

Entitlement to a home adaptation grant is denied.


REMAND

The Board finds that further development is required to satisfy 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

The Veteran contends that he sustained a traumatic brain injury 
in service.  Although he is competent to describe his in-service 
injuries, he is not competent to state that any current 
disability results from any such injury.  In addition, service 
connection is already in effect for cerebrovascular 
arteriosclerosis , and it is not clear whether this represents 
all of his brain dysfunction.  Under these circumstances, the 
Veteran must be afforded an opportunity for an examination, to 
determine if he currently has any residuals attributable to a 
claimed in-service traumatic brain injury.  See Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Charles v. Principi, 16 Vet.App. 370, 374-75 
(2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
regard, credibility will be discussed after the examination.  

Concerning the claim for assistance in acquiring specially 
adapted housing, in his initial claim for this benefit, the 
Veteran said that he needed the assistance to obtain general home 
repairs, such as to the roof.  It must be emphasized that 
specially adapted housing is for the purpose of adapting the home 
"with special fixtures or movable facilities made necessary by 
the nature of the Veteran's disability."  38 U.S.C.A. § 2101(a).  
At his hearing, however, the Veteran testified that he needed to 
adapt the home to accommodate his wheelchair.  

Entitlement to specially adapted housing requires permanent and 
total service-connected disability due to: (1) the loss, or loss 
of use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; or 
(2) blindness in both eyes, having only light perception, plus 
the loss of use of one lower extremity; or (3) the loss, or loss 
of use, of one lower extremity together with the residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the aid 
of braces, crutches, canes or a wheelchair; or (4) the loss, or 
loss of use, of one lower extremity together with the loss, or 
loss of use, of one upper extremity which so affect the functions 
of balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 
2101(a) (West 2002); 38 C.F.R. § 3.809 (2010).  The term 
"preclude locomotion" is defined as the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d) (2010).

The Veteran has both service-connected and non-service-connected 
disabilities which may affect his ability to use his lower 
extremities.  Service connection is in effect for, in addition to 
his heart condition, peripheral arteriosclerosis of the lower 
extremities, degenerative disc disease of the lumbar spine, and 
varicose veins.  Service connection is not in effect for diabetes 
mellitus, cerebrovascular accident, or bilateral hip or knee 
conditions.  The aid and attendance examination in 2007 did not 
isolate the service-connected conditions.  Therefore, he should 
be afforded an examination, to determine whether his service-
connected disabilities, alone, preclude locomotion.  

In addition, the most recent records must be obtained 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain all records of VA treatment and/or 
evaluations dated from June 2007 to the 
present.  In particular, any records or 
studies (such as MRIs) of the low back, lower 
extremities, and/or brain must be obtained. 

2.  Schedule the Veteran for an appropriate 
VA examination to determine whether he has 
residuals of traumatic brain injury (TBI) of 
service origin.  The entire claims folder and 
a copy of this REMAND must be made available 
to the examiner prior to the examination.  
The examiner should provide an opinion as to 
whether the Veteran currently has TBI 
residuals (as a separate disability from 
cerebrovascular arteriosclerosis ), and, if 
so, whether it is as least as likely as not 
that such residual TBI its inception in 
service, is due to any events which occurred 
in service, or was manifested within a year 
of the veteran's military discharge.  Any 
studies needed to evaluate his brain 
functioning should be obtained.  

3.  Schedule the veteran for an appropriate 
VA examination to determine whether his 
service-connected disabilities, in 
particular, heart condition, peripheral 
arteriosclerosis of the lower extremities, 
degenerative disc disease of the lumbar 
spine, and varicose veins, permanently 
preclude locomotion.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  Any essential tests and 
studies, which are not already of record, 
should be accomplished.

Specifically, the examiner should determine 
whether the veteran has:
(a) the loss of use of both lower extremities 
such as to permanently preclude locomotion 
without the aid of braces, crutches, canes or 
a wheelchair, due to service-connected low 
back, hip, and knee disabilities; or 
(b) the loss of use of one lower extremity 
together with the residuals of organic 
disease or injury due to his service-
connected low back disability, which so 
affect the functions of balance or propulsion 
as to permanently preclude locomotion without 
the aid of braces, crutches, canes or a 
wheelchair.  

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims.  If any claim on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to respond, 
before the case is returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


